112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Valerie TOWNES, Appellant,v.CITY OF ST. LOUIS, Appellee.
No. 96-3815.
United States Court of Appeals, Eighth Circuit.
Submitted April 23, 1997.Decided April 29, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Valerie Townes appeals from the district court's1 order granting the City of St. Louis summary judgment in her 42 U.S.C. § 1983 action.  Having carefully reviewed the record and the parties' submissions, we conclude that the district court's judgment was correct and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)